

116 HR 2342 IH: Retain Act
U.S. House of Representatives
2019-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2342IN THE HOUSE OF REPRESENTATIVESApril 18, 2019Mr. Ryan introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 10 and 41, United States Code, to provide a contracting preference for contractors
			 that retain American jobs and purchase goods and services in the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Retain Act. 2.FindingsThe Congress finds the following:
 (1)Hundreds of American corporations are shipping thousands of jobs to foreign countries. (2)United States companies either send American jobs overseas, or choose to employ cheap overseas labor, instead of American workers.
 (3)Shifting of jobs occurs in all industry sectors including manufacturing, services, supply chain, and all others.
			3.Amendments
			(a)Civilian agency contracts
 (1)AmendmentChapter 47 of title 41, United States Code, is amended by adding at the end the following new section:
					
						4713.Preference for keeping jobs in the United States
 (a)PreferenceThe head of an executive agency shall give a preference for an offeror that certifies to retain jobs performed in the United States (regardless of the citizenship of the employee) and uses products substantially manufactured in the United States and services provided in the United States for the contract for which an offer is made.
 (b)Applicability to subcontractsThe preference described under subsection (a) applies to the award of a contract by an executive agency and the award of any subcontract (at any tier) in the performance of such contract.
 (c)CertificationTo be eligible for the preference described under subsection (a), an offeror shall submit a certification that confirms the offeror and any subcontractor (if applicable)—
 (1)has not relocated jobs from the United States to foreign countries in the preceding five years; (2)has not established foreign facilities to perform the same function that otherwise could have been performed in the United States with the intention of manufacturing or providing the same service and importing the same product or service back to the United States;
 (3)will not relocate jobs from the United States to foreign countries during the period of performance of the contract; and
 (4)will use products substantially manufactured in the United States and services provided in the United States under the contract.
 (d)Exception to certificationNotwithstanding the requirements of the certification described under subsection (c), the head of an executive agency may except an offeror from any of the requirements if the exception is fully described and justified and one or more of the following conditions apply:
 (1)The products are not manufactured in the United States in sufficient and reasonably available commercial quantities and are not of satisfactory quality.
 (2)There is an unreasonable cost associated with the use of products substantially manufactured in the United States or services provided in the United States.
 (3)The use of products substantially manufactured in the United States or services provided in the United States would be inconsistent with the public interest.
 (e)Violation of certificationIf the head of an executive agency determines that a contractor has submitted a false statement or violated any of the requirements of the certification described in subsection (c), the head of that executive agency shall terminate the contract for which the contractor received the preference described in subsection (a) and the contractor may not receive the preference for a period of not less than 5 years.
 (f)Report requiredNot later than November 1 of each year, the head of an executive agency shall submit to Congress a report that includes the names of the contractors that have submitted a false statement or violated any of the requirements of the certification described in subsection (c) for the previous fiscal year.
 (g)Applicability to parent companies and subsidiariesFor purposes of this section, any prohibition on receiving a preference under subsection (e) applied with respect to a contractor shall apply to any subsidiary or parent company of the contractor..
 (2)Technical and conforming amendmentThe table of sections at the beginning of chapter 47 of title 41, United States Code, is amended by adding at the end the following new item:
					
						
							4713. Preference for keeping jobs in the United States..
				(b)Defense contracts
 (1)AmendmentChapter 137 of title 10, United States Code, is amended by inserting after section 2316 the following new section:
					
						2317.Preference for keeping jobs in the United States
 (a)PreferenceThe head of an agency shall give a preference for an offeror that certifies to retain jobs performed in the United States (regardless of the citizenship of the employee) in the United States and uses products substantially manufactured in the United States and services provided in the United States for the contract for which an offer is made.
 (b)Applicability to subcontractsThe preference described under subsection (a) applies to the award of a contract by any agency named in section 2303 of this chapter and the award of any subcontract (at any tier) in the performance of such contract.
 (c)CertificationTo be eligible for the preference described under subsection (a), an offeror shall submit a certification that confirms the offeror and any subcontractor (if applicable)—
 (1)has not relocated jobs from the United States to foreign countries in the preceding five years; (2)has not established foreign facilities to perform the same function that otherwise could have been performed in the United States with the intention of manufacturing or providing the same service and importing the same product or service back to the United States;
 (3)will not relocate jobs from the United States to foreign countries during the period of performance of the contract; and
 (4)will use products substantially manufactured in the United States and services provided in the United States under the contract.
 (d)Exception to certificationNotwithstanding the requirements of the certification described under subsection (c), the head of an agency may except an offeror from any of the requirements if the exception is fully described and justified and one or more of the following conditions apply:
 (1)The products are not manufactured in the United States in sufficient and reasonably available commercial quantities and are not of satisfactory quality.
 (2)There is an unreasonable cost associated with the use of products substantially manufactured in the United States or services provided in the United States.
 (3)The use of products substantially manufactured in the United States or services provided in the United States would be inconsistent with the public interest.
 (e)Violation of certificationIf the head of an agency determines that a contractor has submitted a false statement or violated any of the requirements of the certification described in subsection (c), the head of that agency shall terminate the contract for which the contractor received the preference described in subsection (a) and the contractor may not receive the preference for a period of not less than 5 years.
 (f)Report requiredNot later than November 1 of each year, the head of an agency shall submit to Congress a report that includes the names of the contractors that have submitted a false statement or violated any of the requirements of the certification described in subsection (c) for the previous fiscal year.
 (g)Applicability to parent companies and subsidiariesFor purposes of this section, any prohibition on receiving a preference under subsection (e) applied with respect to a contractor shall apply to any subsidiary or parent company of the contractor..
 (2)Technical and conforming amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2316 the following new item:
					
						
							2317. Preference for keeping jobs in the United States..
 (c)Revision of Federal Acquisition RegulationThe Federal Acquisition Regulation shall be revised to implement the amendment made by this section.
 (d)Effective date; applicabilityThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to any contract awarded on or after the date occurring 180 days after such effective date.
			